

116 HR 627 IH: STEM Research and Education Effectiveness and Transparency Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 627IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Wittman introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for a report on broadening participation in certain National Science Foundation research
			 and education programs, to collect data on Federal research grants to
			 science agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the STEM Research and Education Effectiveness and Transparency Act. 2.Broadening participation in STEM program effectiveness (a)In generalNot later than 12 months after the date of enactment of this Act, the Director of the National Science Foundation shall submit a report to Congress on the effectiveness of all National Science Foundation research and education programs for broadening the participation of women and other historically underrepresented individuals in STEM studies and careers, including—
 (1)development or identification of performance metrics to evaluate such programs; (2)information on student outcomes using all available data, including dropout rates, enrollment in graduate programs, internships or apprenticeships, and employment;
 (3)identification of any data gaps for evaluating the effectiveness and outcomes of National Science Foundation programs to broaden participation; and
 (4)recommendations for maintaining, translating, and disseminating outcomes data for STEM programs funded by the National Science Foundation.
 (b)Definition of STEMIn this section, the term STEM has the meaning given the term in section 2 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621 note).
			3.Collection and reporting of data on Federal research grants
			(a)Collection of data
 (1)In generalEach Federal science agency shall collect standardized record-level annual information on demographics, primary field, award type, review rating, budget request, funding outcome, and awarded budget for all applications for merit-reviewed research and development grants to institutions of higher education and Federal laboratories supported by that agency.
 (2)Uniformity and standardizationThe Director shall establish a policy to ensure uniformity and standardization of the data collection required under paragraph (1).
				(3)Record-level data
 (A)RequirementOn an annual basis, beginning with the deadline under subparagraph (C), each Federal science agency shall submit to the Director of the National Science Foundation record-level data collected under paragraph (1) in the form required by such Director.
 (B)Previous dataAs part of the first submission under subparagraph (A), each Federal science agency, to the extent practicable, shall submit comparable record-level data for the 5 years preceding the deadline under subparagraph (C).
 (C)DeadlineThe deadline under this paragraph is not later than 1 year after the date of enactment of this Act. (b)Reporting of dataThe Director of the National Science Foundation shall publish statistical summary data collected under this section, disaggregated and cross-tabulated demographically and by years since completion of doctoral degree, including in conjunction with the National Science Foundation’s report required by section 37 of the Science and Technology Equal Opportunities Act (42 U.S.C. 1885d; Public Law 96–516).
 (c)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Science and Technology Policy.
 (2)Federal laboratoryThe term Federal laboratory has the meaning given that term in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703).
 (3)Federal science agencyThe term Federal science agency means any Federal agency with at least $100,000,000 in research and development expenditures in fiscal year 2019.
 (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				